EXHIBIT 1 JOINT FILING STATEMENT We, the undersigned, hereby express our agreement that the attached statement on Schedule 13D relating to the common stock, par value $0.00001 per share of CIG Wireless Corp is filed on behalf of each of us. DATED:August 9, 2013 HOUSATONIC EQUITY PARTNERS IV, L.L.C. By: /s/ Joseph M. Niehaus Name: Joseph M. Niehaus Title: Managing Director HOUSATONIC EQUITY INVESTORS IV, L.P. By: Housatonic Equity Partners IV, L.L.C., it general partner By: /s/ Joseph M. Niehaus Name: Joseph M. Niehaus Title: Managing Director HOUSATONIC EQUITY AFFILIATES IV, L.P. By: Housatonic Equity Partners IV, L.L.C., it general partner By: /s/ Joseph M. Niehaus Name: Joseph M. Niehaus Title: Managing Director
